Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 1 of 10




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

  ENRIQUE MADRINAN,
       Plaintiff,
  vs.

  FAMOUS CAPITAL, LLC, and
  CARINO’S DORAL, L.L.C. d/b/a
  FAMOUS DAVE’S BBQ a/k/a
  FAMOUS DAVE’S,
       Defendants.


                                                    COMPLAINT

             Plaintiff, ENRIQUE MADRINAN (hereinafter “Plaintiff”), by and through undersigned,

  hereby files this Complaint and sues Defendants, FAMOUS CAPITAL, LLC, and CARINO’S

  DORAL, L.L.C. d/b/a FAMOUS DAVE’S BBQ a/k/a FAMOUS DAVE’S (hereinafter

  “Defendants”), for injunctive relief pursuant to the Americans with Disabilities Act, 42 U.S.C. §

  12181, et seq., and 42 U.S.C. §12131-12134 (hereinafter the “ADA”), the ADA’s Accessibility

  Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), the Florida Americans with

  Disabilities Accessibility Implementation Act and the Florida Accessibility Code for Building

  Construction1 (hereinafter collectively referred to as the “FACBC”).

                                                      Jurisdiction

             1.       This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

  and 1343 FOR Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq., based upon

  Defendants’ violations of the ADA (see also 28 U.S.C. §§ 2201 and 2202).

             2.       This Court also has pendant jurisdiction over all State law claims pursuant to Title

  28 U.S.C. § 1367(a).



  1
      Fla. Stat. § 553.501 through § 553.513 and Florida Building Code, Chapter 11
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 2 of 10




         3.      Venue in this district is proper under Title 28 U.S.C. § 1391 since all acts or

  omissions giving rise to this action occurred in the Southern District of Florida, in Miami-Dade

  County, Florida, and the subject premises in located in Miami-Dade County, Florida.

         4.      Plaintiff, ENRIQUE MADRINAN, is a resident of the State of Florida, is sui

  juris, and is a qualified individual under the ADA and the FACBC who has been intentionally

  denied access to the Subject Premises as set forth more fully herein, and who will continue to be

  intentionally denied such access without the injunctive relief requested herein.

         5.      Plaintiff is limited in one or more major life activities as a result of a severe spinal

  cord injury which requires him to use a wheelchair to ambulate and has limited his manual

  dexterity.

         6.      Plaintiff is a father, college graduate, and professional who frequently travels

  locally and internationally, dines out often in his personal and professional capacities, and is also

  an actively social, fiercely independent, highly educated, and professionally licensed individual.

         7.      Plaintiff visited FAMOUS DAVE’S a/k/a FAMOUS DAVE’S BBQ located at

  8210 NW 36th St, Doral, FL 33166 (hereinafter the “Subject Premises”), the property which

  forms the basis of this lawsuit, on or about May 15, 2021.

         8.      Plaintiff is a resident of South Florida who resides in proximity to the Subject

  Premises and intends to return to the Subject Premises on the architectural barriers to access and

  discriminatory policies and procedures violating the ADA and FACBC are no longer present.

         9.      Similar to most able-bodied patrons, Plaintiff looks forward to revisiting the

  facility to partake in the full and equal enjoyment of the amenities, goods, services, facilities,

  privileges, advantages, and accommodations offered to the general public at the Subject
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 3 of 10




  Premises. However, Plaintiff is deterred from returning so long as the discriminatory barriers

  and policies described herein continue to exist at the Subject Premises.

          10.     The Subject Premises is in an area frequently traveled by Plaintiff.

          11.     Plaintiff has his own vehicle, drives, and visited the Subject Premises which

  forms the basis of this lawsuit and plans to return to the Subject Premises to avail himself of the

  goods and services offered to the public at the Subject Premises and to determine whether the

  Subject Premises has been made ADA compliant. Plaintiff’s access to the Subject Premises and

  full and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

  accommodations offered therein was denied and/or limited because of his disabilities and will be

  continue to be denied and/or limited due to the barriers to access and ADA violations which exist

  at the Subject Premises, including but not limited to those set forth in this Complaint.

          12.     Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff is an advocate of the rights of similarly

  situated disabled persons and an advocate of asserting his civil rights. In this instance, Plaintiff

  in his individual capacity has visited the Subject Premises, encountered barriers to access at the

  Subject Premises, engaged and tested those barriers, suffered legal harm and legal injury, and

  will continue to suffer such hard and injury as a result of those illegal barriers to access and

  violations of the ADA set forth herein. It is Plaintiff’s belief that said violations will not be

  corrected without Court intervention and thus Plaintiff will continue to suffer legal harm and

  injury in the near future.

          13.     Defendant, FAMOUS CAPITAL, LLC, transacts business in the State of Florida

  and within this judicial district. Defendant, FAMOUS CAPITAL, LLC, is the owner of the
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 4 of 10




  property which is the subject of this action located on or about 8210 NW 36th St., Doral, FL

  33166 (“Subject Premises”).

          14.      Defendant, CARINO’S DORAL, L.L.C., transacts business in the State of Florida

  and within this judicial district. Defendant, CARINO’S DORAL, L.L.C., in the owner and/or

  operator of the restaurant known as FAMOUS DAVE’S BBQ a/k/a FAMOUS DAVE’S, which

  is the subject of this action located on or about 8210 NW 36th St., Doral, FL 33166 (“Subject

  Premises”).

          15.      CARINO’S DORAL, L.L.C. d/b/a FAMOUS DAVE’S BBQ a/k/a FAMOUS

  DAVE’S opened for business in or around July 2005.

          16.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on September 5, 2010, the

  Department of Justice, Officer of the Attorney General, published revised regulations for Title III

  of the Americans with Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA (hereinafter “Standards”). Public accommodations were required to

  conform to these regulations on or before March 15, 2012.2

          17.      Pursuant to 28 C.F.R. part 36.406(a)(3) the facility was required to provide an

  accessible bar counter and accessible table seating spaces consistent with 2010 Standard § 902.

          18.      Pursuant to 28 C.F.R. part 36.401(a), the facility was required to provide an

  accessible forward approach to a design-integrated lowered section of any and all bar counters to

  be accessible in relation to the respective total number of standing and seating spaces at the bars

  as of the date of first occupancy and other fully comply with 2010 ADA Standard § 902, 904,

  305, and 306.

  2
    “Safe Harbor. Elements that have not been altered in existing facilities one or after March 15, 2012, and that
  comply with the corresponding technical and scoping specification for those elements in the 1991 Standards are not
  required to be modified in order to comply with the requirements set forth in the 2010 Standards.” 28 C.F.R. §
  36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards, as well as a the 2010
  Standards.
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 5 of 10




          19.    The 2010 ADA Standards have been fully noticed, are readily available and easily

  referenced at 36 C.F.R. § 1191, et seq., and consist of the 2004 ADAAG and the requirements

  contained in subpart D of 28 C.F.R. part 36.

          20.    Pursuant to 28 C.F.R. part 36.406(a)(3), this facility is required to comply with

  the 2010 ADA Standards of the date when the last application for a building permit or permit

  extension is certified to be complete by a State, county, or local government (or, in those

  jurisdictions where the government does not certify completion of applications, if the date when

  the last application for a building permit or permit extension is received by the State, county, or

  local government) is on or after March 15, 2012, or if no permit is required, if the start of

  physical construction or alterations occurs on or after March 15, 2012.

          21.    Defendants knew or should have known that the common seating design modules

  and schemes approved and used by Defendants fail to provide adequate and sufficient accessible

  seating within all areas of the Subject Premises.

          22.    Plaintiff alleges that Defendants uniformly approved the use of these unlawful

  design modules/schemes at the Subject Premises’ bar counters intentionally disregarding the

  accessibility requirements of the ADA.

          23.    Plaintiff alleges that Defendants approved and utilized these inaccessible modular

  structures to ensure uniformity of design, feel, and functionality at the Subject Premises which

  purposely exclude individual who require a wheelchair to ambulate, including the instant

  Plaintiff.

          24.    Plaintiff further alleges that Defendants’ in-house design committee approved the

  use of the inaccessible common design of the seating with deliberate indifference to and

  disregard for persons with disabilities, including the instant Plaintiff and those similarly situated.
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 6 of 10




         25.     Plaintiff further alleges that Defendants’ in-house design committees uniformly

  created a policy of using inaccessible tables and bars throughout this facility, thereby further

  serving to isolate Plaintiff, both physically and emotionally, and denying Plaintiff and those

  similarly situated the full and equal enjoyment of the amenities, services, privileges, activities,

  and accommodations of the Subject Premises.

         26.     As a result, and for additional reasons set forth herein, it cannot be denied that the

  Defendants’ have intentionally discriminated against the Plaintiff and those similarly situated.

         27.     The egregiousness of Defendants’ offending conduct, including the existence of

  discriminatory policies and procedures, combined with denying access to individuals with

  disabilities such as the Plaintiff and those similarly situated, compel this Court to retain

  continuing jurisdiction and oversight over this action until is absolutely clear the offending

  conduct set forth herein cannot reasonably be repeated and Defendants cannot be allowed to

  return to their discriminatory ways, including re-implementing discriminatory policies and

  procedures.

         28.     The removal of the physical barriers, dangerous conditions, and ADA violations

  set forth herein is structurally practicable pursuant to 42 U.S.C. § 12183(a)(1).

         29.     The Subject Premises is a place of public accommodation and service

  establishment, and although required by law to do so, Defendants’ have not complied with the

  ADA and ADAAG.

         30.     In this instance, on May 15, 2021, Plaintiff visited the Subject Premises and

  encountered barriers to access to the Subject Premises, engaged barriers, suffered legal harm and

  injury, and will continue to suffer legal harm and injury as a result of the illegal barriers to access

  and Defendants’ violations as set forth herein.
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 7 of 10




            31.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a

  result of the ADA violations that exist at the facility and the actions or inactions described

  herein.

            32.   All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the Subject Premises is located in the Southern District.

                                   Factual Allegations and Claim

            33.   Plaintiff has attempted to the extent possible, accessed the Subject Premises, but

  could not fully access all features and areas of the Subject Premises because of his disabilities

  due to the physical barriers to access, dangerous conditions, and ADA violations existing at the

  Subject Premises (as specifically set forth in this Complaint) which restrict and limit his access

  to the Subject Premises and his access to the goods, services, facilities, privileges, advantages,

  and/or accommodations of the Subject Premises.

            34.   Plaintiff intends to visit the Subject Premises again in the near future in order to

  utilize all of the goods, services, facilities, privileges, advantages, and/or accommodations

  commonly offered at the Subject Premises, but will be unable to do so because of his disabilities

  due to the physical barriers to access, dangerous conditions, and ADA violations existing at the

  Subject Premises (as specifically set forth in this Complaint) which restrict and limit his access

  to the Subject Premises and his access to the goods, services, facilities, privileges, advantages,

  and/or accommodations of the Subject Premises.

            35.   Defendants have discriminated against Plaintiff and others with disabilities by

  denying access to and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, and/or accommodations of the Subject Premises as prohibited by 42 U.S.C. § 12182,

  et seq., and by failing to remove architectural barriers as required by 42 U.S.C. §
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 8 of 10




  12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff and other with disabilities

  unless and until Defendants are compelled to remove all physical barriers that exist at the Subject

  Premises, including those specifically set forth herein, and make the Subject Premises accessible

  to and usable by persons with disabilities, including Plaintiff.

         36.     Defendants have discriminated against Plaintiff by failing to comply with the

  above requirements. A specific, but not exclusive, list of unlawful physical barriers, dangerous

  conditions, and ADA violations which preclude and/or limit Plaintiff’s ability (because of his

  disability) to access the Subject Premises and have full and equal enjoyment of the goods,

  services, facilities, privileges, advantages, and/or accommodations of the Subject Premises,

  include:

                         Bar/Bar Area/Dining Rooms/Outdoor Patio

                           i)    There are no permanent accessible seating spaces at the bar
                                 counter.

                           ii)   There are no permanent accessible seating spaces at table near the
                                 bar counter.

                          iii)   There are no permanent accessible seating spaces in the dining
                                 room immediately adjacent to the bar area.

                          iv)    There are insufficient accessible seating spaces at the outdoor patio
                                 dining area.

                           v)    There are insufficient accessible seating spaces in relation to the
                                 total number of seating spaces throughout the separate areas of the
                                 facility.

         37.     The above listing is not to be considered all-inclusive of the physical barriers,

  dangerous conditions, and ADA violations encountered by Plaintiff and/or which exist at the

  Subject Premises. Plaintiff requires as inspection of the Subject Premises to determine all

  existing physical barriers, dangerous conditions, and ADA violations to be remediated.
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 9 of 10




          38.     Plaintiff has attempted to gain full access to the Subject Premises, but because of

  this disability he has been denied full access to and been denied the benefits of services,

  programs, and activities of the Subject Premises, and has otherwise been discriminated against

  and damaged by Defendants because of the physical barriers, dangerous conditions, and ADA

  violations set forth above, and expects to be discriminated against in the future, unless and until

  Defendants are compelled to remove the unlawful barriers and conditions and comply with the

  ADA.

          39.     The removal of physical barriers, dangerous conditions, and ADA violations set

  forth herein are readily achievable and can be accomplished and carried out without much

  difficulty or expense. See 42 U.S.C. §§12182(b)(2)(A)(iv), 42 U.S.C. § 12181(9), and 28 C.F.R.

  § 36.304.

          40.     Plaintiff is without adequate remedy at law and is suffering irreparable harm and

  reasonable anticipates that he will continue to suffer irreparable harm unless and until

  Defendants are required to remove the physical barriers, dangerous conditions, and ADA

  violations that exist at the facility including but not limited to those set forth herein.

          41.     Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s fees, costs, and

  expenses paid by Defendants pursuant to 42 U.S.C. §§ 12205 and 12217.

          42.     Pursuant to 42 U.S.C. § 12288(a), this Court is given authority to grant injunctive

  relief to Plaintiff, including an order to alter the Subject Premises to make it readily accessible to

  and useable by individuals with disabilities to the extent required by the ADA, and to close the

  Subject Premises until the requisite modifications are completed.
Case 1:21-cv-23394-FAM Document 1 Entered on FLSD Docket 09/22/2021 Page 10 of 10




         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent injunction

  enjoining Defendants from continuing their discriminatory practices, ordering Defendants to

  remove the physical barriers to access and alter the Subject Premises to make is readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA,

  closing the Subject Premises until the barriers are removed and requisite alterations are

  completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs, and litigation

  expenses incurred in this action.


                                                    Respectfully submitted,

                                                    s/ Lauren N. Wassenberg
                                                    Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                        Attorney for Plaintiff
                                                    Lauren N. Wassenberg & Associates, P.A.
                                                    1825 NW Corporate Blvd., Ste. 110
                                                    Boca Raton, FL 33431
                                                    (561) 571-0646
                                                    WassenbergL@gmail.com

                                                    s/ Glenn R. Goldstein
                                                    Glenn R. Goldstein, Esq. (FBN: 55873)
                                                        Attorney for Plaintiff
                                                    Glenn R. Goldstein & Associates, PLLC
                                                    8101 Biscayne Blvd., Ste. 504
                                                    Miami, Florida 33138
                                                    (305) 900-2373
                                                    GGoldstein@G2Legal.net
